        Case 2:15-cr-00110-JCM-CWH Document 41 Filed 12/18/18 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRENDA WEKSLER
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13549
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Brenda_Weksler@fd.org

 7   Attorney for Jaime Barojas-Flores

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                Case No. 2:15-cr-110-JCM-CWH

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Fourth Request)
14   JAIME BAROJAS-FLORES,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Jared Grimmer, Assistant United States Attorney, counsel for the United
19   States of America, and Rene L. Valladares, Federal Public Defender, and Brenda Weksler,
20   Assistant Federal Public Defender, counsel for Jaime Barojas-Flores, that the Revocation
21   Hearing currently scheduled on December 21, 2018 at 10:00 a.m., be vacated and continued to
22   a date and time convenient to the Court, but no sooner than fourteen (14) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the defense will be unavailable during the currently scheduled
25   hearing.
26          2.      The defendant is in custody and agrees with the need for the continuance.
       Case 2:15-cr-00110-JCM-CWH Document 41 Filed 12/18/18 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the fourth request for a continuance of the revocation hearing.
 3        DATED this 18th day of December, 2018.
 4
 5   RENE L. VALLADARES                            DAYLE ELIESON
     Federal Public Defender                       United States Attorney
 6
 7       /s/ Brenda Weksler                            /s/ Jared Grimmer
     By_____________________________               By_____________________________
 8   BRENDA WEKSLER                                JARED GRIMMER
     Assistant Federal Public Defender             Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:15-cr-00110-JCM-CWH Document 41 Filed 12/18/18 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:15-cr-110-JCM-CWH
 4
                  Plaintiff,                         ORDER
 5
           v.
 6
     JAIME BAROJAS-FLORES,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that the revocation hearing currently scheduled for Friday,

11                                                                January 4, 2019 at the hour
     December 21, 2018 at 10:00 a.m., be vacated and continued to ________________

12      10:30 a.m.
     of ___:___ __.m.

13               December
           DATED this ___ day 19, 2018.
                              of December, 2018.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
